*1063We affirm. As noted by the Board, claimant did not appear at any of the hearings conducted before the ALJ. Claimant’s conclusory assertion that he did not appear because he was unable to find an attorney to represent him at the second of the three scheduled hearings is not a basis to disturb the Board’s decision (see e.g. Matter of Green [Commissioner of Labor], 87 AD3d 1222 [2011]). Thus, the Board did not abuse its discretion in denying claimant’s application to reopen the ALJ’s decision (see Matter of Maymi [Commissioner of Labor], 42 AD3d 845, 846 [2007]). Inasmuch as a claimant is permitted to appeal a decision of an ALJ within 20 days of the mailing or personal delivery of the notice of decision, provided that he or she “appeared at the hearing” (Labor Law § 621 [1]), the Board properly found that claimant was precluded from taking an appeal. In view of the foregoing, we need not address the merits of the denial of his claim for benefits (see Matter of Davis [Commissioner of Labor], 71 AD3d 1369, 1370 [2010]; Matter of Popescu [Commissioner of Labor], 16 AD3d 757, 758 [2005]).
Mercure, A.EJ., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the decision is affirmed, without costs.